United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MICHIGAN AIR NATIONAL GUARD,
Selfridge Air National Guard Base, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-586
Issued: June 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2007 appellant timely appealed the August 30, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied his July 16, 2007 request for
reconsideration. He also timely appealed the May 18, 2007 merit decision denying a schedule
award for employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant has a ratable hearing loss; and (2) whether the
Office properly denied appellant’s July 16, 2007 request for reconsideration under 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
Appellant, a 57-year-old retired supervisory firefighter, has an accepted occupational
disease claim for bilateral noise-induced hearing loss and sensorineural hearing loss. His

employment-related hearing loss arose on or about May 15, 1985.
January 2, 2005.

Appellant retired

Dr. Warren L. Brandes, a Board-certified otorhinolaryngologist and Office referral
physician, examined appellant on January 13, 2005. An audiogram was administered that same
day. Dr. Brandes diagnosed bilateral high frequency sensorineural hearing loss, which he
attributed to appellant’s occupational noise exposure.
Based on a May 12, 2006 telephone conversation with appellant, the Office began
developing appellant’s claim for a schedule award. The case file was later referred to the Office
medical adviser to determine if appellant had ratable hearing loss due to his accepted condition.
In a report dated June 15, 2006, the Office medical adviser found that appellant’s January 13,
2005 audiogram did not demonstrate a ratable hearing loss.
By decision dated May 18, 2007, the Office denied appellant’s claim for a schedule
award. The Office explained that appellant’s accepted hearing loss was not severe enough to be
considered ratable.
On July 16, 2007 appellant requested reconsideration. The Office subsequently received
additional copies of appellant’s employee medical records. In a decision dated August 30, 2007,
the Office denied appellant’s request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the losses at each frequency
are added up and averaged.4 The next step is to deduct the “fence” of 25 decibels because losses
below this 25-decibel threshold result in no impairment in the ability to hear everyday speech
under everyday conditions.5 The remaining amount is multiplied by 1.5 to arrive at the
1

For a complete, or 100 percent loss of hearing in one ear, an employee shall receive 52 weeks’ compensation.
For complete loss of hearing in both ears, an employee shall receive 200 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13) (2000).
2

20 C.F.R. § 10.404 (2007).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

2

percentage of monaural hearing loss.6 The binaural loss is determined by calculating the loss in
each ear using the above-noted formula for monaural loss. The side with the lesser hearing loss
is multiplied by five, and then added to the opposite-side greater loss, and the sum is divided by
six to arrive at the binaural hearing loss.7
ANALYSIS -- ISSUE 1
In reviewing appellant’s January 13, 2005 audiogram, the frequency levels recorded at
500, 1,000, 2,000 and 3,000 hertz for the right ear reveal decibel losses of 10, 15, 20 and 10,
respectively, for a total of 55 decibels. This figure when divided by 4 results in an average
hearing loss of 13.75 decibels. The average loss of 13.75 is reduced by 25 decibels to 0, which
represents no ratable monaural hearing loss for the right ear. Testing for the left ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 10, 10, 10 and
45 decibels respectively, for a total of 75 decibels, which represented an average loss of 18.75
decibels. When the average loss of 18.75 decibels is reduced by 25 decibels, the result is a 0
percent monaural hearing loss for the left ear. Accordingly, appellant’s most recent audiogram
does not establish a ratable hearing loss for either ear.
LEGAL PRECEDENT -- ISSUE 2
The Office has the discretion to reopen a case for review on the merits.8 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.9
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.10
ANALYSIS - ISSUE 2
Appellant’s July 16, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Therefore,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).11 He also failed to satisfy the third
6

Id.

7

Id.

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(2).

10

20 C.F.R. § 10.608(b).

11

20 C.F.R. § 10.606(b)(2)(i) and (ii).

3

requirement under section 10.606(b)(2). On August 23, 2007 the Office received 38 pages of
appellant’s employee medical records. These documents were already part of the record and
thus, do not constitute relevant and pertinent new evidence not previously considered by the
Office.12 Consequently, appellant is not entitled to a review of the merits of his claim based on
the third requirement under section 10. 606(b)(2).13 As he was not entitled to a review of the
merits of his claim pursuant to any of the three requirements under section 10.606(b)(2), the
Office properly denied the July 16, 2007 request for reconsideration.
CONCLUSION
Appellant does not have a ratable hearing loss; therefore, he is not entitled to a schedule
award. The Board further finds that the Office properly denied appellant’s July 16, 2007 request
for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the August 30 and May 18, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Submitting additional evidence that repeats or duplicates information already in the record does not constitute a
basis for reopening a claim. James W. Scott, 55 ECAB 606, 608 n.4 (2004).
13

20 C.F.R. § 10.606(b)(2)(iii).

4

